Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	
As to p. 10, how are 512 measurements to obtain "one" (line 6) value? What might that algorithm be? What does that "one" value represent?
	(As to REMARKS: As to the first paragraph of p. 5; the difficulty is that step 401 yields 512 points, but yields “one circular runout amount” (italics added).  How does one go from 512 individually measured values to “one” single value (Step 401)?)  There must be a way.  How is such carried out?

As to p. 10, how might a Fourier transform produce "second circular runout values" (line 12)? Consider that there are no drawings that provide any indication as to how FT is employed to produce this "second circular runout values" (line 12).
(As to REMARKS: As to the second and third paragraph of p. 5; the main difficulty appears to be that are there only 10 discrete values (i.e., 10 numbers), and nothing more.  FT is relates to values provided over space or time function, but 10 discrete values by themselves do not provide such.  How does one go from 10 discrete numerical values (whatever they might be) to “a single “second circular runout value” (italics added, line 4 from bottom of p. 5)  by employing FT?  Are some of those 10 values eliminated from consideration as suggested by step 403?)

	As to page 10, lines 15-22, how are "first data of fluctuation" (line 16) obtained? The paragraph refers to an article, but such is not of record.
	(As to REMARKS: As to the last paragraph of p. 5; again, there are only 10 values of circular runout amounts, and none are indicated as being related to space or time.  Such is the difficulty.  Also, reference to an article without submission of relevant pages of such is not helpful)

	As to claim 1, lines 9-12 and the “preset second harmonic runout values” (last 2 lines) directly relate to the six paragraphs above.  The comprehension as to how one might achieve the “preset” values with 10 values employing FT is significantly problematic.  The prior art includes test pieces, but none extend to the achieving such “preset” harmonic values via FT relating to 10 values by themselves.  There is no suggestion as to how one may have predicted such a case, and no examples relating 10 values by themselves to FD.  The degree to experimentation to accomplish such is not measurable, and can only be guessed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861